Name: Commission Regulation (EC) No 1458/97 of 25 July 1997 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31997R1458Commission Regulation (EC) No 1458/97 of 25 July 1997 concerning the classification of certain goods in the combined nomenclature Official Journal L 199 , 26/07/1997 P. 0011 - 0014COMMISSION REGULATION (EC) No 1458/97 of 25 July 1997 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EC) No 1195/97 (2), and in particular Article 9 thereof,Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation;Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods;Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to this Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3;Whereas it is appropriate that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which do not conform to this Regulation may continue to be invoked in accordance with the provisions of Article 12 (6) of Council Regulation (EEC) No 2913/92 of 12 October 1992, establishing the Community Customs Code (3), for a period of 60 days by the holder;Whereas the tariff and statistical nomenclature section of the Customs Code Committee has not delivered an opinion within the time limit set by its chairman as regards product No 4 in the annexed table;Whereas the measures provided for in this Regulation are in accordance with the opinion of the tariff and statistical nomenclature section of the Customs Code Committee as regards products Nos 1, 2, 3, 5 in the annexed table,HAS ADOPTED THIS REGULATION:Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table.Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of 60 days.Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 1997.For the CommissionMario MONTIMember of the Commission(1) OJ No L 256, 7. 9. 1987, p. 1.(2) OJ No L 170, 28. 6. 1997, p. 11.(3) OJ No L 302, 19. 10. 1992, p. 1.ANNEX >TABLE>